Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose “…at least one signal gain module, arranged at the transmitting terminal of the wireless charging transmitter, receiving the at least one charging signal and generating at least one gain signal, and the at least one signal gain module comprises: an insulation substrate… a center of the upper surface is provided with a first buffer portion, and a center of the lower surface is provided with a second buffer portion… a connecting element electrically connected to the first conductive wire and the second conductive wire… “in combination with the remaining limitations of independent claims 1 and 19. Dependent claims 2-10 are also allowed
The examiner found HANABUSA et al. (US 2018/0286579 A1, hereinafter HANABUSA) and ENDO et al. (US 2018/0277296 A1, hereinafter ENDO) to be the closest prior art of record.
HANABUSA discloses a magnetic coupling device that includes a fist and second coil units that transmit power or signals with each other wirelessly. Each of the first and second coil units includes a first coil and a second coil. At least one of the first and second coil units has a first magnetic body constituting a magnetic path of a first magnetic flux interlinking the first coil and a second magnetic body constituting a magnetic path of a second magnetic flux interlinking 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED H OMAR/Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859